Citation Nr: 1735059	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  06-29 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to separate compensable ratings greater than 10 percent from February 1, 2005 to January 11, 2011, for radiculopathy of the right and left upper extremities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and T.S.


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1982 to April 1985 and from October 1986 to January 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2005 and December 2007 rating decisions by the Jackson, Mississippi and St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Offices (ROs). 

In April 2013, the Veteran and T.S. appeared and provided testimony at a Board hearing before an acting Veterans Law Judge (VLJ) who is no longer employed at the Board. The Veteran was sent a letter offering him the opportunity to have a hearing before a current member of the Board. The Veteran did not respond to that letter and the Board proceeded with a decision. 

A June 2014 Board decision denied increased ratings. The Veteran appealed the June 2014 decision to the United States Court of Appeals for Veteran's Claims and in a January 2015 Order, the Court granted a Joint Motion for Remand, vacating the portion of the Board's decision regarding ratings prior to January 11, 2011. Those issues were returned to the Board. 

In May 2015, the Board found that separate ratings of 10 percent but not higher had been met for radiculopathy of the bilateral upper extremities from February 1, 2005 to January 10, 2011. 

The case was then appealed again to the Court. In December 2016, the Court remanded the claim again and set aside the May 2015 decision. 





FINDING OF FACT

For the entire period on appeal, the Veteran's radiculopathy has been manifest by moderate incomplete paralysis of the ulnar nerve with sensory deficits and pain, numbness, and tingling; those symptoms have not been productive of severe incomplete paralysis of the ulnar nerve. The Veteran is right-hand dominant.


CONCLUSIONS OF LAW

1. The criteria for a 30 percent rating, but not higher, from February 1, 2005, to January 10, 2011, for radiculopathy of the right upper extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.124a, Diagnostic Code 8516 (2016).

2. The criteria for a 20 percent rating, but not higher, from February 1, 2005, to January 10, 2011, for radiculopathy of the left upper extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.124a, Diagnostic Code 8516 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2016). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321 (a), 4.1 (2016). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient. A coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).

The rating of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2016). However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code. Esteban v. Brown, 6 Vet. App. 259 (1994). 

The Veteran's radiculopathy of the right and left upper extremities have been assigned separate ratings under Diagnostic Code 8516. Under Diagnostic Code 8516, a 60 percent rating is warranted for complete paralysis of the ulnar nerve of the major upper extremity. A 40 percent rating is appropriate for severe incomplete paralysis of the ulnar nerve of the major upper extremity. A 30 percent rating is warranted for moderate incomplete paralysis of the ulnar nerve of the major upper extremity. A 50 percent rating is warranted for complete paralysis of the ulnar nerve of the minor upper extremity. A 30 percent rating is warranted for severe incomplete paralysis of the ulnar nerve of the minor upper extremity. A 20 percent rating is warranted for moderate incomplete paralysis of the ulnar nerve of the minor upper extremity. A 10 percent rating is warranted for mild incomplete paralysis of the ulnar nerve of either the major or the minor upper extremity. 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2016). Diagnostic Codes 8616 and 8716 are Diagnostic Codes that apply to neuritis and neuralgia of the ulnar nerve. The schedular criteria are the same as those for Diagnostic Code 8516 as set forth above. 38 C.F.R. § 4.124a, Diagnostic Codes 8516, 8616, 8716 (2016).

The term incomplete paralysis with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. 38 C.F.R. § 4.124a 6, Note Diseases of the Peripheral Nerves (2016).

Handedness for the purpose of a dominant rating will be determined by the evidence of record or by testing on VA examination. Only one hand shall be considered dominant. 38 C.F.R. § 4.69 (2016).

The Board will first outline the Court's December 2016 instructions. The Court found that the Board inadequately explained its treatment of record evidence tending to show that the Veteran's symptoms went beyond subjective sensory involvement. It should be noted that the Board can still find "mild" incomplete paralysis with nonsensory symptoms, however, the Court notes that the Board's conclusion in June 2015 that "the objective findings on the VA examination reports have never shown anything other than sensory involvement" are refuted by some of the record evidence. In particular, the Court points to the June 2004 General Medical Examination, which indicated that the Veteran had reflexes in the upper extremities of +1. 

Secondly, the Court noted that the Board omitted any discussion of the Veteran's reported symptoms at his January 2010 VA medical examination of "weakness, tremors, and stiffness in his hands". 

Thirdly, the Court noted that the Board did not discuss potentially relevant evidence from a July 2014 VA examination that diagnosed the Veteran with severe paresthesia of the bilateral upper extremities and rated his bilateral radiculopathy as moderate. Specifically, the Board did not address the Veteran's report that the pain radiating down both his arms and the associated numbness had existed for the previous 3 to 4 years.

Next, the Court noted that the Board did not reconcile inconsistencies in various medical reports. In particular, diminished reflexes reported in the June 2004 examination report were later assessed as normal in March 2009, January 2010 and January 2011. There were also medical reports stating there were no symptoms of neurologic deficits of radiculopathy.  The Court noted that the Board did not attempt to explain these apparent inconsistencies. Specifically, the Court notes that the Board wrote that "objective neurological findings of radiculopathy symptoms are shown to have intermittently waxed and waned". The Court notes that this statement is at odds with the Board's conclusion that the objective findings on the VA examination reports have never shown anything other than sensory involvement. Moreover, the Board's conclusion represents an unsubstantiated medical opinion. 

The Board will now reconsider all the evidence and resolve the Court's concerns about the prior deficient reasons and bases. 

At a June 2004 VA examination, the Veteran reported that as a result of a neck disability, he had pain that radiated into the shoulders and that his hands fell asleep. On examination, it was noted that he had decreased sensation in the right hand and all of his fingers, except his middle finger, and decreased sensation in the lower left arm, on the medial aspect. Reflexes in the bilateral upper extremities were noted to be decreased. Specifically, as highlighted by the Court, the Veteran had reflexes in the upper extremities of +1. 

At a February 2007 VA examination, the Veteran did not report any symptoms of radiculopathy. On neurological examination, no sensory, motor, or reflex abnormalities were noted in either the right or left upper extremity. 

At a March 2009 VA examination, the Veteran did not report any specific symptoms of radiculopathy. However, on examination, he was noted to have decreased sensation to pain in both upper extremities. The remainder of the neurological examination was normal. 

At a November 2009 VA traumatic brain injury examination, it was noted that the Veteran reported symptoms of numbness and tingling in the left upper extremity. It was not clear whether those symptoms were related to an alleged head injury or his service-connected neck injury. 

At a January 2010 VA examination, the Veteran reported that he experienced a numbness sensation in the fourth and fifth digits of the left hand, and sometimes over the entire hand. He also reported intermittent aches in the entire hand and that if, when lying down to sleep, he lifted his hands above his head, both of his hands became numb. He reported that he did not seek treatment for the upper extremities. Neurological examination found normal motor, sensory, and reflex findings. The examiner noted that there was no clinical evidence of radiculopathy of the upper extremities. 

At a January 2011 VA examination, the Veteran reported that he experienced numbness down the upper extremities, which started from the neck and went down to the little fingers bilaterally. He reported that it occurred all the time and that he did not have flare-ups. He described it as numbness or tingling, and that it was dull in nature. Motor and reflex examinations were normal. Sensory examination revealed decreased sensation to pain in both upper extremities. The examiner assigned a diagnosis of peripheral neuropathy of the upper extremities, in the ulnar nerve distribution, and noted that the Veteran's symptoms were no more than mild to moderate in nature. The Board notes that this examination marks when the Veteran was rated based on having "moderate incomplete paralysis". 

The July 2014 VA examination, as highlighted by the Court, indicated that the Veteran has significant pain in his neck doing "almost anything" and pain has radiated down both arms for the past 3-4 years along the posterior aspect with associated numbness of the hands. 

VA outpatient treatment records show that the Veteran receives relatively consistent treatment for a service-connected neck disability, which includes physical therapy. A physical therapy note from January 2006 shows that the Veteran had symptoms of left side radiculopathy related to the neck disability. However, in May 2006, it was noted that these symptoms were improving. Additionally, a January 2009 VA treatment record notes that the Veteran denied any symptoms of radiating pain related to the neck disability. The remainder of the VA outpatient treatment records provide no indication that the symptoms of the Veteran's radiculopathy of the right and left upper extremities are worse than described the in VA examination reports of record.

Based on a reconsideration of the evidence, the Board finds that the Veteran's symptoms most clearly approximate moderate incomplete paralysis throughout the appeal period. The Board notes that the first examination of the Veteran in June 2004 had both objective findings of decreased reflexes and subjective complaints of numbness and tingling in both extremities. While the Veteran did not always report the subjective sensory involvement to the same degree, he did have decreased sensation to pain in March 2009's examination and reported numbness and tingling in November 2009. Moreover, the January 2010 VA examination reported bilateral numbness and aching in both upper extremities. Also, in July 2014, the Veteran reported that pain has radiated down both arms for the past 3-4 years along the posterior aspect with associated numbness of the hands. This would place these symptoms to approximately July 2010. Moreover, the Veteran's symptoms in January 2011, where he was found to have "moderate incomplete paralysis" are generally reflected throughout the prior appeal period. The Board also notes that the Veteran is right-hand dominant. Therefore, a 30 percent rating is appropriate in the upper right extremity and a 20 percent rating is appropriate in the upper left extremity for the entire appeal period. 

The evidence, however, does not suggest that a higher rating is warranted for either extremity.  The symptoms do not rise to the level of "severe incomplete paralysis" and there is no evidence of complete paralysis. The Veteran's symptoms throughout the period reflect generally the "moderate incomplete paralysis" finding at the January 2011 VA examination. The Veteran has experienced pain, numbness and tingling but not to a level that they should be classified as "severe". There is no evidence to suggest any symptoms of greater severity during the appeal period. 

II. Duties to Notify and Assist 

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim. VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim. 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2016). As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits. 38 U.S.C.A. § 5103 (a) (West 2015); Pelegrini v. Principi, 18 Vet. App. 112, (2004). The timing requirement applies equally to the effective date element of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim. The record shows that the Veteran received notification in May 2004 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence. Additionally, a March 2008 letter provided the Veteran with appropriate notice with of the disability rating and effective date elements of the claim. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims. The Veteran's available service medical records are of record. Post-service VA treatment records have been obtained. The Veteran was provided appropriate VA examinations. Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims. The Board is also unaware of any outstanding evidence.



ORDER

Entitlement to a rating of 30 percent from February 1, 2005 to January 11, 2011, for radiculopathy of the right upper extremity is granted. 

Entitlement to a rating of 20 percent from February 1, 2005 to January 11, 2011, for radiculopathy of the left upper extremity is granted. 



______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


